DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments against the objection to the drawings it is noted that what Applicant considers a slot and pin connection is not identified in the figures. Arm 201 is referenced as a “slotted arm” in the specification and arm 202 is referenced as a “rotating slotted arm” indicating that both arms comprise slots. No pin structure has been identified in the figures or specification. While Applicant’s arguments include annotations indicating what they believe to be the slot and pin connections these annotations/amendments to the drawings have not been formally submitted.

In response to applicant's argument that Chen in view of Denzin does not teach an electric motor attached to a plate coupled atop the guide element, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case Chen establishes a flush valve assembly comprising a guide element with a plate coupled to the top (the top of the guide element is closed) and the drive element is mounted to the top of the plate of the guide element. Denzin teaches the use of an electric motor to operate a flush valve assembly. As such the combination of Chen in view of the teaching of Denzin would result in an electric motor (the drive unit) being mounted atop the plate (upper surface of the guide element). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slot and pin connections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN203769023 (Chen) in view of US 9,657,471 (Denzin).
	Regarding claim 1, Chen discloses a flush valve assembly comprising:
	a flush valve comprising a flush valve body extending from a flush valve inlet to a flush valve outlet;
	a guide element (93) having a ‘plate’ coupled to a top end thereof;

    PNG
    media_image1.png
    260
    340
    media_image1.png
    Greyscale

	a flush valve seal (95) having a top face and a bottom face; and
	a flush actuator (61/96/97) comprising a rigid multi-arm linkage (two arms 96/97);
	a drive assembly (11/12);
	wherein the bottom face of the flush valve seal is configured to enclose the flush valve inlet (Fig. 1, annotated figure below - seal 95 encloses valve inlet to block flow of water when in lowered position);

    PNG
    media_image2.png
    424
    499
    media_image2.png
    Greyscale

	the rigid multi-arm linkage is coupled to the top face of the flush valve seal (Fig. 1 - linkage 96 is connected to the top face of seal 95) and is configured to lift the flush valve seal to open the flush valve (Figs. 6-7 - the seal is raised by the linkage and opens the valve) and to lower the flush valve seal to close the flush valve (Fig. 2 - seal is lowered to close the valve);
	the flush valve body is coupled to the guide element (Fig. 1);
	the rigid multi-arm linkage is disposed in the guide element (Fig. 1); and
	the drive assembly is coupled to the plate (Fig. 1).
	Chen further discloses that while the flush valve assembly utilizes a drive assembly comprising hydraulic cylinders (11/12) it also states that it is known to utilize electric motors (Translation Para. 002) but does not explicitly disclose the use of an electronic motor to raise or lower the linkage assembly and seal.
	Denzin teaches a flush valve assembly comprising an electric motor (140) which drives a motor wheel (150) to which a linkage is connected (154) which connects to a flush valve (C9 L29-34; C20 L57-60). The rotation of the motor wheel causes the linkage to rotate along a circular path (connection point 154 rotates in a circular path so the connected linkage will as well) to open and close the valve (C21 L53-C22 L7).
	It would have been obvious to one of ordinary skill in the art to utilize an electric motor coupled to a motor wheel to drive movement of the linkage in a circular path, as taught by Denzin, to ensure consistent control of the system with the valve assembly being returned back to the same starting/closed position after each flush cycle.

	Regarding claim 3, Chen states that the guide element comprises a body comprising one or more openings configured to provide flow communication of a surrounding fluid with the flush valve inlet (Figs. 6/7 show water flowing into openings formed on the body of the guide during a flush).

	Regarding claim 6, Chen states that the rigid multi-arm linkage is configured to lift the flush valve seal longitudinally from the flush valve inlet (Figs. 6 and 7 show the movement of the linkage raising the valve seal from the flush valve inlet).

	Regarding claim 7, Chen states that the rigid multi-arm linkage is perpendicular to the flush valve seal top face (Fig. 1 - linkage 96 is perpendicular to the top face of valve seal 95).

	Regarding claim 8, Chen states that the valve body inlet is circular (Figs. 2/3/6).

	Regarding claim 9, Chen discloses that the valve body inlet is triangular, rectangular, square, oval, oblong, ovate, elliptic, obovate, cuneate, deltoid or orbicular (Figs. 2/3/6 - valve body inlet is a circular shape and therefore orbicular and a circle is a special version of an ellipse).

	Regarding claim 13, Chen in view of Denzin teaches a flush actuator associated with an electric motor.

	Regarding claim 14, the motor assembly as taught by Denzin is configured to raise the linkage and flush valve seal and to lower the linkage and flush valve seal at a controlled rate to control a flush volume (C17 L50-55 - different flush volumes; C21 L55-62 - speed of rotation, and therefore lifting and lowering of linkage, is controllable to achieve a desired flush volume).

	Regarding claim 15, the motor as taught by Denzin can be configured to perform different volume flushes (C17 L50-55) and to rotate specific set degrees (C4 L4-8; C21 L45-49).

	Regarding claim 16, the motor as taught by Denzin is in electronic communication with a controller (120/122/124) configured to actuate the electric motor to rotate the motor wheel (C13 L33-40).

	Regarding claim 18, Chen states that the rigid linkage is configured to lift the flush valve seal to partially open the flush valve and to lower the flush valve seal to close the flush valve without fully opening the flush valve (Translation Para. 0033-0035).

	Regarding claim 19, Chen states that the assembly is configured to provided multiple flush volumes (Translation Para. 0016-0017, 0033-0037).

	Regarding claim 20, Chen discloses a toilet (92; Translation Para. 0015-0017, 0033-0037) comprising a flush valve assembly, the flush valve assembly comprising:
	a flush valve comprising a flush valve body extending from a flush valve inlet to a flush valve outlet;
	a guide element (93) having a ‘plate’ coupled to a top end thereof;

    PNG
    media_image1.png
    260
    340
    media_image1.png
    Greyscale

	a flush valve seal (95) having a top face and a bottom face; and
	a flush actuator (61/96/97) comprising a rigid multi-arm linkage (two arms 96/97);
	a drive assembly (11/12);
	wherein the bottom face of the flush valve seal is configured to enclose the flush valve inlet (Fig. 1, annotated figure below - seal 95 encloses valve inlet to block flow of water when in lowered position);

    PNG
    media_image2.png
    424
    499
    media_image2.png
    Greyscale

	the rigid multi-arm linkage is coupled to the top face of the flush valve seal (Fig. 1 - linkage 96 is connected to the top face of seal 95) and is configured to lift the flush valve seal to open the flush valve (Figs. 6-7 - the seal is raised by the linkage and opens the valve) and to lower the flush valve seal to close the flush valve (Fig. 2 - seal is lowered to close the valve);
	the flush valve body is coupled to the guide element (Fig. 1);
	the rigid multi-arm linkage is disposed in the guide element (Fig. 1); and
	the drive assembly is coupled to the plate (Fig. 1).
	Chen further discloses that while the flush valve assembly utilizes a drive assembly comprising hydraulic cylinders (11/12) it also states that it is known to utilize electric motors (Translation Para. 002) but does not explicitly disclose the use of an electronic motor to raise or lower the linkage assembly and seal.
	Denzin teaches a flush valve assembly comprising an electric motor (140) which drives a motor wheel (150) to which a linkage is connected (154) which connects to a flush valve (C9 L29-34; C20 L57-60). The rotation of the motor wheel causes the linkage to rotate along a circular path (connection point 154 rotates in a circular path so the connected linkage will as well) to open and close the valve (C21 L53-C22 L7).
	It would have been obvious to one of ordinary skill in the art to utilize an electric motor coupled to a motor wheel to drive movement of the linkage in a circular path, as taught by Denzin, to ensure consistent control of the system with the valve assembly being returned back to the same starting/closed position after each flush cycle.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Denzin as applied to claim 1 above, and further in view of US 6,006,371 (Korte).
	Regarding claims 4-5, Chen states that the rigid multi-arm linkage comprises one or more joints configured to allow for movement of the multi-arm linkage around the joints (connection between 96/97) but does not specify that these are slot and pin connections.
	Korte teaches a flush valve comprising a multi-arm rigid linkage (46/47/401) connected through slot and pin connections (pins 460/461 received in slots 470/471/403/404) to facilitate movement of the multi-arm linkage around the joints (Fig. 1 to Fig. 2).
	It would have been obvious to one of ordinary skill in the art to utilize slot and pin connections, as evidenced by Korte, as pinned connections would permit the rotational movement at the connection points required by the designed movement of the multi-arm linkage.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Denzin as applied to claim 1 above, and further in view of US 6,728,975 (Han).
	Regarding claim 10, Chen does not state that the flush valve inlet is radiused.
	Han teaches a flush valve assembly for a toilet comprising a flush valve inlet (38) which is radiused (Fig. 5).
	It would have been obvious to one of ordinary skill in the art to make the flush valve inlet radiused, as taught by Han, to facilitate the inflow of water from the tank into the flush valve and to increase the force of water as it flushes the toilet.

	Regarding claim 11, Chen does not disclose that the flush valve inlet is downwardly- tapered.
	Han teaches a flush valve assembly for a toilet comprising a flush inlet (38) which is downwardly-tapered (Fig. 5).
	It would have been obvious to one of ordinary skill in the art to make the flush valve inlet downwardly-tapered, as taught by Han, to facilitate the inflow of water from the tank into the flush valve and to increase the force of water as it flushes the toilet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754